United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, Pearl Harbor, HI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2283
Issued: May 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 19, 2008 appellant filed a timely appeal from March 4 and July 22, 2008 merit
decisions of the Office of Workers’ Compensation Programs denying his traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained an injury on January 13, 2008 in the
performance of duty.
FACTUAL HISTORY
On January 22, 2008 appellant, then a 53-year-old store associate, filed a claim alleging
that on January 13, 2008 he sustained a shattered suture in the upper sternum, a torn chest cavity
and low back pain when he helped move a bookshelf. He noted that he underwent a quadruple
bypass in 1998.

In a January 15, 2008 medical certificate, Dr. Agrifina C. Quiane, an internist, opined that
appellant was totally disabled from January 14 to 20, 2008. On February 1, 2008 Dr. Jeffrey M.
Lau, a Board-certified thoracic surgeon, evaluated appellant for chest wall pain. He discussed
appellant’s history of bypass surgery eight years ago. Dr. Lau diagnosed a tender fracture sternal
wire at the incision site and noted that x-rays showed “a fractured wire on the top of his
sternum.” On February 4, 2008 appellant underwent a removal of three sternal wires in the
anterior chest wall to repair a fracture of sternal wire.
In a February 5, 2008 statement, appellant related that he felt a snap on his chest when he
moved a heavy bookshelf.1 He continued to work and thought that the pain would subside. On
his drive home from work, appellant reached for his sunglasses and felt a stabbing, sharp pain in
his chest. He notified his supervisor of the incident. An x-ray taken the next day revealed
broken chest sutures.
By decision dated March 4, 2008, the Office denied appellant’s claim on the grounds that
he failed to establish that he experienced the employment incident at the time, place and in the
manner alleged. It further found that he had not submitted medical evidence diagnosing a
condition due to his employment activities.
On March 9, 2008 appellant requested a telephonic hearing. In a form report dated
February 11, 2008, received by the Office on April 29, 2008, Dr. Quiane provided a history of
injury as appellant experiencing chest pain while lifting a heavy object.2 He diagnosed chest
pain due to a broken wire from his coronary artery bypass graft and low back pain. Dr. Quiane
checked “yes” that the condition was caused or aggravated by employment.
On April 16, 2008 Dr. Gabino L. Baloy, an internist, noted that appellant felt a snap in his
chest wall and chest pain on January 13, 2008 at work while helping his supervisor move
furniture. He diagnosed anterior chest wall pain and ruled out internal derangement. Dr. Baloy
asserted that appellant should not work. On April 30, 2008 he discussed appellant’s complaints
of neck, shoulder and chest pain. Dr. Baloy diagnosed chest wall pain.
At the telephonic hearing, held on June 3, 2008, appellant described the circumstances
surrounding the January 13, 2008 incident and related that he remained off work. The hearing
representative explained the need for evidence from appellant’s physicians relating his surgery
and condition to the work incident.
On May 28 and June 12, 2008 Dr. Baloy again provided a history of appellant feeling a
snap in his chest wall and chest pain on January 13, 2008 at work while moving furniture. He
listed findings on examination and diagnosed chest wall pain. Dr. Baloy found that appellant
was disabled from employment.
1

Appellant related that the incident occurred on January 23, 2008; however, it appears that this is a typographical
error.
2

In a report dated March 25, 2008, Dr. Ray R. Romero, a Board-certified neurologist, diagnosed left carpal tunnel
syndrome and left C6-7 radiculopathy. On April 1, 2008 he found that appellant had a positive Tinel’s sign on the
left with normal distal and sensory latencies. On April 25, 2008 Dr. Romero diagnosed a left medial focal motor
conduction block and anxiety attacks.

2

By decision dated July 22, 2008, the hearing representative affirmed the March 4, 2008
decision. He found the evidence established that appellant moved office furniture on January 13,
2008 but that the medical evidence was insufficient to show that appellant sustained a fracture of
three sternal wires or any other condition as a result of the employment incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.5
To determine whether an employee sustained a traumatic injury in the performance of
duty, the Office must determine whether “fact of injury” is established. First, an employee has
the burden of demonstrating the occurrence of an injury at the time, place and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.7 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability and/or condition relates to
the employment incident.8
ANALYSIS
Appellant filed a claim alleging that he shattered a suture in his upper sternum helping a
manager move a bookshelf. The employing establishment did not controvert the claim and there
are no inconsistencies sufficient to cast doubt that the January 13, 2008 employment incident
occurred as alleged.9 The issue is whether appellant sustained a compensable injury as a result
of the January 13, 2008 employment incident.
3

5 U.S.C. §§ 8101-8193.

4

Anthony P. Silva, 55 ECAB 179 (2003).

5

See Ellen L. Noble, 55 ECAB 530 (2004).

6

Delphyne L. Glover, 51 ECAB 146 (1999).

7

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

Id.

9

See Betty J. Smith, 54 ECAB 174 (2002) (an employee has not met his or her burden of proof of establishing the
occurrence of an injury when there are such inconsistencies in the evidence as to cast serious doubt upon the validity
of the claim).

3

In a form report dated February 11, 2008, Dr. Quiane noted appellant’s history of chest
pain after lifting a heavy object.10 He diagnosed chest pain secondary to a broken wire from his
coronary artery bypass graft and low back pain. Dr. Quiane checked “yes” that the condition
was caused or aggravated by employment. The Board has held, however, that when a
physician’s opinion on causal relationship consists only of checking “yes” to a form question,
without explanation or rationale, that opinion has little probative value and is insufficient to
establish a claim.11
On February 1, 2008 Dr. Lau noted appellant’s history of bypass surgery and diagnosed a
fractured sternum wire. He did not, however, address the cause of the diagnosed condition.
Medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of diminished probative value on the issue of causal relationship.12
In reports dated April 16 and 30, May 28 and June 12, 2008, Dr. Baloy provided a history
of appellant experiencing a snap in his chest wall and chest pain on January 13, 2008 at work
while moving furniture. He listed findings of chest wall pain and opined that appellant should
not work. Dr. Baloy, however, did not specifically attribute his chest wall pain to moving
furniture on January 13, 2008. As he did not address causation, his report is of little probative
value on the issue of causal relationship.13 Further, Dr. Baloy’s finding of pain is a description
of a symptom rather than a clear diagnosis of a medical condition and does not constitute a basis
for the payment of compensation.14
An award of compensation may not be based on surmise, conjecture, speculation, or upon
appellant’s own belief that there is a causal relationship between his claimed condition and his
employment.15 He must submit a physician’s report in which the physician reviews those factors
of employment identified by him as causing his condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.16 Appellant failed to submit such evidence and therefore failed
to discharge his burden of proof.

10

On January 15, 2008 Dr. Quiane found that appellant was disabled from work from January 14 to 20, 2008. He
did not provide a diagnosis or address causal relationship.
11

Sedi L. Graham, 57 ECAB 494 (2006); Deborah L. Beatty, 54 ECAB 340 (2003).

12

Conard Hightower, 54 ECAB 796 (2003).

13

Id.

14

Robert Broome, 55 ECAB 339 (2004).

15

D.D., 57 ECAB 734 (2006); Patricia J. Glenn, 53 ECAB 159 (2001).

16

Id.

4

CONCLUSION
The Board finds that appellant has not established that he sustained an injury on
January 13, 2008 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 22 and March 4, 2008 are affirmed.
Issued: May 21, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

